This appeal is brought by defendant-appellant Dale M. Walters from a judgment of the Sidney Municipal Court.
On January 9, 1996, Walters was stopped after the officer observed him driving erratically. The officer conducted a field test and arrested Walters for driving under the influence of alcohol. Walters refused a chemical test.
On April 30, 1996, this case was heard before a jury. On May 2, 1996, the jury returned a verdict of guilty. Walters filed his notice of appeal on May 30, 1996.
Walters makes the following assignments of error:
"The trial court erred in not taking corrective action when the prosecutor engaged in misconduct in her cross-examination of Walters concerning witnesses not called, including suggestions of what that potential testimony might have been.
"The trial court erred in not taking corrective action when the prosecutor engaged in misconduct by arguing that Walters' failure to call witnesses was because that testimony would have been unfavorable to him without a basis in the *Page 826 
evidence for that argument, in expressing a personal opinion that Walters was guilty, in expressing a personal opinion on the credibility of the witnesses, and in making statements concerning Walters' state of sobriety not based on the evidence."
App. R. 18(C) states:
"If an appellee fails to file his brief within the time provided by this rule, or within the time as extended, he will not be heard at oral argument * * * and in determining the appeal, the court may accept the appellant's statement of the facts and issues as correct and reverse the judgment if appellant's brief reasonably appears to sustain such action."
Here, the state has failed to file a brief. We are accepting Walters's statement of facts and issues as correct pursuant to App. R. 18(C). Upon a reading of the brief, Walters's argument reasonably supports a reversal. Therefore, we do not address the individual assignments of error.
The judgment of the Sidney Municipal Court is reversed, and the cause is remanded for further proceedings.
Judgment reversedand cause remanded.
SHAW, J., concurs.
HADLEY, J., concurs separately.